NUMBER 13-14-00157-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

RANDALL BOLIVAR,                                                                             Appellant,

                                                     v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 107th District Court
                  of Cameron County, Texas.
____________________________________________________________

                                             ORDER
                 Before Justices Garza, Benavides, and Longoria
                                Order Per Curiam

        Currently pending before this Court are four motions filed by appellant, Randall

Bolivar, who is acting pro se. 1 These motions include: (1) a motion for a complete

appellate record; (2) two motions to abate and remand to the trial court to determine




        1 Appellant also filed a “First Request for Admissions to the Office of the District Clerk of Cameron

County, Texas,” which we hereby strike.
whether appellant possesses a complete appellate record; and (3) a motion to direct

appellant’s former attorneys to provide appellant with a full appellate record.              We

requested the State to file a response to appellant’s motion for a complete appellate

record. After reviewing the appellant’s motions and the State’s response, we GRANT

appellant’s two motions to abate and remand to the trial court. We ORDER the trial court

to hold a hearing to determine whether: (1) appellant has a complete copy of the appellate

record in this case that is necessary to pursue his appeal; and (2) appellant’s former

attorneys possess any specific files or documentation that appellant needs to pursue his

appeal.   The trial court is further ordered to make appropriate written findings and

forward such findings and transcription of this hearing to this Court within fifteen days

from the date of this order. If the trial court finds that appellant lacks a complete copy of

the appellate record, or that appellant’s former attorneys possess specific files or

documentation that appellant needs to pursue his appeal, the trial court shall issue any

necessary orders within five days of the hearing to effect such findings, with a compliance

deadline of fifteen days for each order, if any. The trial court is further ordered to forward

any orders it issues on this matter to this Court within fifteen days from the date of this

order. The remaining motion will be carried with the case and will be ruled upon after

the trial court holds a hearing and files the appropriate findings, transcription, and orders,

if any, with this Court. Furthermore, appellant shall file his pro se brief with the Clerk of

this Court within forty-five days of receiving the complete record or files, if any. If the trial

court finds that appellant already possesses a complete appellate record, appellant shall

file his pro se brief with the Clerk of this Court within forty-five days of the trial court’s


                                               2
hearing date. The State shall file its response brief within 30 days of appellant filing his

pro se brief with the Clerk of this Court.

       As previously stated, if this Court does not receive appellant’s brief as ordered, we

will sua sponte withdraw our previous order on June 5, 2015 striking appellant’s brief filed

by his previous court-appointed counsel, consider it filed, and will submit the appeal for

further review by this Court. This appeal is ordered ABATED.

        IT IS SO ORDERED.

                                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
1st day of December, 2015.




                                             3